ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The board of appeals decision mailed 2020-10-26 overturned the USC103 and USC112(a) rejections and affirmed the USC112(b) rejections as indicated in final action mailed 2018-08-04. The amendments filed 021-02-15 overcome outstanding USC112(b) rejections.
The below identifies the closest prior art and how the art is different from the claimed invention:

    PNG
    media_image1.png
    556
    1300
    media_image1.png
    Greyscale

While the identified art teaches aspects of the claimed invention, the invention is novel over said references for the reasons provided in the board decision mailed 2020-10-26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415